Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
Claims 109,125,128,138,140,142-146,151 are amended and claims 155-156 are added.  Claims 109-110,112-121,123,125-149,151-156 are pending.
 Claim Rejections - 35 USC § 112
Claim 155 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 155 is not supported by the original specification.  The paragraphs pointed out by applicant does not disclose that “ the dispersed phase is a precursor molecule consisting of plurality of droplets configured to contribute to the meat-like attribute.  The dispersed phase as cited in claim 109 includes lipid.  There is no disclosure that the lipid is the precursor molecule.
Claims 109,128,129155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 109, the limitation of “ a gel” is vague and indefinite because it is not clear what is intended by the recitation.  While the claim recite “ a gel”, there is no ingredient cited for forming a gel.  Thus, it is not clear what gel indicates or encompasses.  There is no limitation on gelling agent to give meaning to the product being a gel.  The limitation “ elasticity” is vague and indefinite because it is not exactly the nature of the attribute.  What would be required to be characterized as elastic.  It is not clear what elasticity encompasses. 
Claim 128 has the same problem as claim 109 with the recitation of hydrogel or a lipogel.  It is not clear what it indicates because there is no gel-form ingredient.  It is not clear what hydrogel or lipogel encompasses.
In claim 129, the recitation of “ the gelling agent” does not have proper antecedent basis.
Claim 155 is vague and indefinite because it is not clear what applicant intends or means by dispersed phase being a precursor molecule.  How can a phase being a molecule?
Claim Rejections - 35 USC § 103
Claims 109-110,112-121,123,125-149,151-156 are rejected under 35 U.S.C. 103 as being unpatentable over Toba ( 4755393) in view of Gelin ( 2005/0048181), Sagalowicz ( 2008/0255247) and Vrljic ( 2015/0305390).
For claims 109,114,115,116,118,121, Toba discloses an oil in water emulsion comprising protein, fats and oil and water.  The amount of fats and oil is 6.3-40%.  Examples of fats and oils include soybean oil, corn, cotton seed, rapeseed, palm etc..  Emulsifier, emulsion stabilizers, tackifier can be added.  For example, lecithin, sugar ester, gum can be further added.  The emulsion has an appearance closely resembling natural fat of meat.  The emulsion has a compression oil-releasing ratio of at least 15% when heated at 100 degrees C.   Example 2 shows that an emulsion is prepared containing beef extract.    The emulsion is used in meat-like foodstuffs.  Toba discloses the emulsion takes various forms from paste to solid ( see columns 1-2 and the examples)
Toba does not disclose a gel, the dispersed phase comprising a precursor molecule and compound non-covalently bound and the function of the molecule and compound and the meat-like attribute as in  claim 109,the melting is reached during cooking as in claim 110, the features as in claims 112,143,144,145,146,147, the agent as in claims 113,131,132-142,150-152, the amount of emulsifier as in claim 119, the type of emulsifier as in claim 123, the oil as in claims 117,120 , the features as in claims 125-127, the gum as in claim 129, the wax as in claims 130-131, 149 and the features in claims 153-156.
Sagalowicz discloses oil-in-water emulsion and its use for the delivery of functionality.  The dispersed oil droplets in oil-in-water emulsion is used as vehicles for lipophilic molecules which are dissolved in the oil droplets.  The presence of an active element in the oil-in-water emulsion brings new or improved functionality to product.  Example of active elements includes flavors, flavor precusors, aromas, aroma precursors, taste enhancer,salts, sugars, amino acids, food additive, fish oil, omega-3 oil etc…The active element can be directly added to emulsion to deliver a new or improved functionality to product.  The oil in the emulsion includes mineral oil, vegetable oils, waxes , fatty acids etc… The emulsion is stabilized by a hydrophilic emulsifier suitable to stabilize ordinary oil-in-water emulsion ( see paragraphs 0006, 0009,0031,0033,0052,0068)
Gelin discloses flavored oil-in-water emulsions for food application.  The dispersed system constitutes a delivery system capable of releasing in an application a lipophilic substance having the function of imparting, improving, or modifying the organoleptic properties of the composition to which it is added.  The emulsion has an average droplet size typically in range of .2-2 micrometers.  The emulsion constitutes an effective delivery system for a flavor in food applications.  The dispersed phase can also include other oil soluble substances such as oil soluble colorants.  ( see paragraphs 0009-0010,0011,0012,0020,0022,0033,0034,0027,0031)
Vrljic discloses oil-in water emulsions as fat replica.  Vrljic teaches the emulsion can be formed with gelation which results in a firmer and more stable emulsion. ( see paragraphs 0187-0189,0201)
Toba discloses compression oil-releasing ratio which is referring to a ratio of the weight of fat and oils release when the emulsion is heated at 100 degrees C.  Thus, it is obvious the emulsion has a melting point of 100 degree C because the fat and oil must be melted to be released.  Furthermore, Toba discloses some of the same fats and oils claimed.  Thus, it is obvious the emulsion has the melting point within the range claimed.  Toba discloses the emulsion can take various forms ranging from paste to solid.  It would have been obvious to one skilled in the art to for a gel as taught in Vrljic to form a firmer and more stable emulsion.  Toba discloses adding ingredients such as gum, gelatin.  Thus, one skilled in the art would have been motivated to form a gel to give firmer and more stable emulsion. It would have been obvious to one skilled in the art to use the emulsion and to impart any particular properties to any food  as an obvious matter of preference.  Oil-in-water emulsions are known in the art to be used as delivery vehicle to deliver agents to food products to impart, improve or modify the properties of the food products.  Toba, Gelin and Sagalowics are directed to oil-in-water emulsions.  It would have been obvious to add colorings as taught in Gelin and Sagalowics into the Toba emulsion to impart any varying color hue depending on the color wanted and the type of foodstuff the emulsion is used in.  It would have been an obvious matter of preference to release any ingredients and to include different types of precursor and compound and their bonding depending on the intended use of the emulsion and the desirable end properties as Gelin and Sagalowics teach oil-in water emulsions are used to delivery different active agents to different compositions and food products to alter their functionality. Since the emulsion in Toba is O/W emulsion, it would have been obvious to use emulsifier that is appropriate for O/W emulsion as taught in Sagalowics.  Since the making of O/W emulsions are known in the art as shown in Toba, Gelin and Sagalowics, it would have been within the skill of one in the art to determine the emulsifier to be used through routine experimentation.  Applicant has not established any criticality or unexpected result with respect to the claimed emulsifier.  Gelin establishes the appropriate droplet size for the O/W emulsion.   It would have been obvious to one skilled in the art to follow the guideline of Gelin for the appropriate sizes.  It would have been obvious to one skilled in the art to determine the optimum sizes and volume of the lipid phase in the Toba emulsion through routine experimentation to obtain the most optimum product.  “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  The use of different types of oil in emulsion is well known as demonstrated in the disclosure of Toba, Gelin and Sagalowics.  It would have been obvious to one skilled in the art to select any known oil and combination and proportion of each oil as an obvious matter of preference.  Applicant has not established any criticality or unexpected result with respect to the claimed combination and proportion.  Generally, difference in concentration doesn’t amount to patentability in absence of showing of unexpected result or criticality.  As to the ingredients to be added to the emulsion and the characteristics imparted, Gelin and Sagalowics discloses various ingredients including flavorings, colorings, antioxidant, preservatives, herbs, spices, acidulants etc.. can be added to emulsions to be delivered to different compsitions.  It would have been an obvious to one skilled in the art to add different ingredients to the Toba emulsion as taught by Gelin and Sagalowics because Toba, Gelin and Sagalowics all are directed to O/W emulsions.   The selection of  any type of ingredients to be added to the emulsion depending on the intended use, the food product the emulsion is used in, the flavoring, texture, desirable end properties etc.. The selection of ingredients and characteristics obtained can readily be determined by one skilled in the art through routine experimentation. It would have been obvious to use wax in combination with oil or just wax as wax is known to be used in the lipid phase as disclosed in Sagalowicz.  Using a known alternative ingredient to perform the same function would have been obvious to one skilled in the art.  The selection of particular known wax would have been an obvious matter of choice.  The characteristics in claims 153-154 is a function of the forming of the emulsion when additives are added to form the emulsion.  It is expected the same result is obtained in the prior art emulsion when additives are added in the forming of the emulsion.  With respect to claim 155, it is unclear as set forth in the 112 rejection above.  In any event, Toba discloses oil in water emulsion.  This dispersed phase is the oil phase and Toba discloses the compression oil-releasing ratio which is the ratio of the weight of fats and oil released.   Thus, it is obvious the lipid is release to impart melted fat when the emulsion is heated.
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. 
In the response, applicant repeatedly argues the declaration which was already considered and not found persuasive as set forth in the previous office action and repeats in this office action. The affidavit is not found to be persuasive.  The affidavit does not have any experimental data to support the conclusion presented.  The affidavit contains series of expert opinions without any evidence to support the conclusion.  The affidavit is given weight but is not persuasive.  Paragraph 8 of the affidavit states that one skilled in the art may not simply substitute or exchange , carte blanch, an o/w emulsion delivery system from one food product into another food product with any reasonable expectation of success.  Rather, any such substitution or exchange would necessarily require pH-D level expertise, research, experimentation and development in order to achieve a desired result.  This statement is not persuasive and it does not accurately reflect the position taken in the rejection.  It is not suggested to substitute or exchange the emulsion because all the references are directed to o/w emulsion.  Toba discloses an o/w emulsion in which flavoring matters, flavors, proteins etc.. can be added.  Sagalowicz and Gelin are relied upon to show that o/w emulsion can be used to deliver various additives to different food products to impart different functionality, characteristics, properties, flavor etc… to food products.  It would have been obvious to one skilled in the art to add different additives to the emulsion depending on the characteristics or properties desired to impart on the products in which the emulsion is used.  Toba discloses that flavoring, flavoring matter, flavors, protein etc.. can be added.  It would have been obvious to add agent to be release from the emulsion to impart the different characteristics to the food products.  The statement on the requirement of Ph.D is unclear because the affidavit does not establish what would be considered as ordinary skill in the art.  The Ph.D level is very well the ordinary skill in the art.  In fact, the inventor Laurent Sagalowicz of US 2008/0255247 has a Ph.D.  This establishes that the ordinary skill in context of the reference is Ph.D level.  
In paragraph 9, the affidavit states that o/w emulsion cannot simply be used to release any ingredient; they must be specifically designed to encapsulate, protect and then release particular kinds of ingredients in response to specific environment.  The paragraph goes on to discuss the complexities of o/w emulsion.  However, there is no showing to support the statements made.  It is clear from the prior art that emulsion is used to deliver a variety of ingredients.  If the ingredients are delivered, they must be released from the emulsion.  For instance, it is discussed in paragraph 0003 of Gelin that “ o/w emulsions have been widely used as flavor delivery systems in the food industry”.  Gelin discusses in paragraph 0010, “ a dispersed system capable of releasing in an application a lipophilic substance having the function of imparting, improving or modifying the organoleptic properties of the composition to which it is added”.  In paragraph 0033, Gelin discloses “ apart from a flavor and/or an animal or vegetable fat hydrolysate, the dispersed phase can also include other oil soluble substances such as oil soluble colorants, or yet substances like vitamins or other functional ingredients such as carotenoids”.  In paragraph 0006, Sagalowics discloses “ one of the uses of emulsions in Industry is to deliver active compounds such as flavors, vitamins, antioxidants, netraceuticals, phytochemicals, drugs, chemicals etc…”  The statements made in the paragraph is clearly disputed by the prior art in the rejection.
Paragraph 10 of the affidavit makes the same statement concerning emulsifier and the type of ingredients selected.  The statements have the same drawbacks as in paragraph 9.   There is no comparative testing or showing to support the statements.  Emulsifiers are known to be used with o/w emulsion.  For instance, Sagalowicz discloses in paragraph 0068, “ the emulsion is stabilized by a hydrophilic emulsifier”.  Toba discloses in column 2 lines 11-20, “ if necessary, edible emulsifiers are added”.  To determine the use of emulsifier and a selection of any known emulsifier would have been within the routine experimentation of one skilled in the art.  The affidavit does not have any evidence or showing to demonstrate that the experimentation is undue or that the particular claimed emulsifier produces unexpected results.  
Paragraphs 11-12 of the affidavit states that Toba, Gelin and Sagalowics are directed to very different emulsions and food composition types.  The acidic conditions of Gelin are incompatible with the meat-like food product described in Toba.  The nanostructure feature of Sagalowics gives no indication that the self-assembled nanostructures would have the requisite stability to survive the emulsion heating step described in Toba.  These statements are not supported by any actual showing to demonstrate that such results occur.  Also, the statements do not reflect the position taken in the rejection.  The Gelin and Sagalowics are only relied upon to show that o/w emulsions are well known to be used as vehicle to deliver particular ingredients.  Toba discloses o/w emulsions.  It would have been obvious to add ingredients to the emulsion to be released when desiring to impart different flavoring, characteristics , functionality etc..  It is not suggested to substitute the acidic emulsion of Gelin or the nanostructure of Sagalowics in the Toba o/w emulsion.  The affidavit states an expert opinion that one would not be motivated to combine the teachings.  Opinion does not equate to factual evidence.  An opinion by one individual does not represent the general population.  
Paragraph 13 of the affidavit states there are many mechanisms by which Toba’s oil may be released.  However, the affidavit does not have any showing that the oil is released by the mechanisms stated.  Toba discloses the same type of oil as the claims; thus, it is expected the melting point is the same and that the oil is released when it is heated.  Toba discloses the ratio of the weight of fats and oil released when the emulsion is heated.
In summary, the affidavit contains only opinions which are not supported by factual evidence.  There is no showing of criticality or unexpected result of the claimed emulsion over the emulsion disclosed in the prior art.
Applicant continued argument concerning the educational degree is not understood as the credential of people working in food processing is not under evaluation.  The evidence to combine the prior art stems from the disclosure in the prior art.  An affidavit based solely on opinions is not persuasive.
Applicant argues the rejection is based on hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is clear from the rejection that the knowledge is not gleaned from applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 5, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793